DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no. 11,162,456 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Stephen A. Sequin, Jr. on 17 May 2022.
The application has been amended as follows:
Please replace claim 1 with the following claim:
A turbofan engine comprising: 
a fan section including a plurality of fan blades; 
an epicyclic gear train having a gear reduction ratio of greater than 2.3:1; 
a low spool including a low pressure turbine and a low pressure compressor, the low pressure turbine driving the plurality of fan blades through the gear train, the low pressure turbine having a pressure ratio greater than 5:1; 
a high spool including a high pressure turbine driving a high pressure compressor; 
a fan nacelle and a core nacelle, the fan nacelle at least partially surrounding the core nacelle; a fan bypass flow path defined between the core nacelle and the fan nacelle, 
a fan variable area nozzle in communication with the fan bypass flow path and defining a fan nozzle exit area between the fan nacelle and the core nacelle; 
a controller; wherein the controller controls the fan variable area nozzle, varying the fan nozzle exit area in operation to adjust fan bypass air flow in the fan bypass flow path in a plurality of flight conditions; and 
wherein the fan variable area nozzle includes a first fan nacelle section and a second fan nacelle section moveable axially along an engine axis of rotation relative to the first fan nacelle section, defining an auxiliary port that varies the fan nozzle exit area and adjusts a pressure ratio of the fan bypass airflow, the auxiliary port extending between the first fan nacelle section and the second fan nacelle section, and wherein an outer surface of the second fan nacelle section defines an R_ARC/CHORD greater than 0.7, the R_ARC is a radial distance from the engine axis of rotation to a radial outer wall surface of the second fan nacelle section, and the CHORD is a chord length of the second fan nacelle section.
Cancel claim 3
Please replace claim 4 with the following claim:
The turbofan engine as recited in claim [[3]]2, wherein the second fan nacelle section axially slides along the engine axis of rotation relative to the first fan nacelle section to change an effective area of the fan nozzle exit area, and the auxiliary port is closed by positioning the second fan nacelle section in-line with the first fan nacelle section relative to the engine axis of rotation.
Cancel claim 7
Cancel claim 8
Please replace claim 9 with the following claim:
The turbofan engine as recited in claim [[8]]1, wherein the fan variable area nozzle has an effective area increase limit, and the fan nozzle exit area has a maximum effective area increase, and the fan variable area nozzle achieves the maximum effective area increase of the fan nozzle exit area in operation before the fan variable area nozzle has reached the effective area increase limit.
Cancel claim 24
Cancel claim 25
Please replace claim 26 with the following claim:

The turbofan engine as recited in claim [[25]]23, wherein the fan variable area nozzle has an effective area increase limit, and the fan nozzle exit area has a maximum effective area increase, and the fan variable area nozzle achieves the maximum effective area increase of the fan nozzle exit area in operation before the fan variable area nozzle has reached the effective area increase limit.
Allowable Subject Matter
Claims 1-2, 4-6, 9-23 and 26-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record includes Clark (U.S. 3,820,719) and Chamay (U.S. 3,779,010). Prior art does not teach in combination with the other limitations of the independent claim that “the fan variable area nozzle includes a first fan nacelle section and a second fan nacelle section, the second fan nacelle section movably mounted relative to the first fan nacelle section and moveable axially along an engine axis of rotation relative to the first fan nacelle section, wherein an auxiliary port is defined extending between the first fan nacelle section and the second fan nacelle section; and 
wherein the fan variable area nozzle includes a chord length (CHORD) and a radial outer wall surface that is at a radial distance (RARC) from the engine axis of rotation, and a ratio of the radial distance (RARC) to the chord length (CHORD) is greater than 0.7.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        
/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741